             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      WESTERN DIVISION

BRUCE WILLIAMS and
TRACY GIVAN                                                          PLAINTIFFS

V.                            No. 4:19 -cv-549 -DPM

CITY OF LITTLE ROCK, a municipality;
KENTON BUCKNER, individually and in
his official capacity; MARK ISON, individually;
RUSS LITTLETON, individually; MARK
RAINEY, individually; and JOHN DOES 1-25,
individually                                                        DEFENDANTS

                                     ORDER
      This case is one of four recently filed matters* raising substantially
similar issues. To achieve consistency in rulings, and conserve judicial
resources, this case is transferred to the Honorable James M. Moody Jr.
Any objection to transfer should be made by 30 August 2019, and Judge
Moody will address it. The Court directs the Clerk to make the transfer
by chip exchange.
       So Ordered.

                                       D.P. Marshall Jr
                                       United States District Judge
                                          //g
                                                /4194JSI   .,zo11


*
 Caidwell, et al., v. Little Rock, et al., No. 4:19-cv -550-JM;
Davis v. Little Rock, et cii., No. 4:19 -cv -551 -BRW;
Davenport, et cii., v Little Rock, et cii., No. 4:19 -cv -552-JM.
